GRISSOM, Chief Justice.
Irving Carpet Company appealed from a judgment. On May 28, 1956, it filed a transcript in the Court of Civil Appeals. The case was set for submission October 16, 1956. Irving Carpet Company did not appear and the case was submitted on the record. Appellant has not yet filed briefs or offered an excuse for such failure. R.C.P. 414 provides that an appellant shall file briefs within thirty days after filing the transcript. R.C.P. 415 provides that when an appellant fails to file briefs within said time the court may dismiss the appeal for want of prosecution, unless it is shown good cause for such failure and that appel-lee has not suffered material injury thereby. Although notified of all the proceedings, appellant has done nothing since filing the transcript on May 28th. Since appellant has not filed briefs within the time prescribed and has made no effort to show that good cause existed for such failure or that appellee has not been injured thereby, the appeal is dismissed at appellant’s cost. Bloss v. Alston, Tex.Civ.App., 284 S.W.2d 416.